904 F.2d 699Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence N. FOXWORTH, Plaintiff-Appellant,v.MONTGOMERY COUNTY, MARYLAND;  Montgomery County, Maryland,Police Department;  Montgomery County MarylandJudicial Department and District Court;Maryland Attorney of State,Defendants-Appellees.
No. 90-7279.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 7, 1990.Decided:  May 22, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (C/A No. 90-73).
Clarence N. Foxworth, appellant pro se.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Clarence N. Foxworth appeals from the district court's order dismissing his 42 U.S.C. Sec. 1983 suit without prejudice for failure to exhaust state remedies.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Foxworth v. Montgomery County, C/A No. 90-73 (D.Md. Jan. 11, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Foxworth's complaint calls into question the validity of his arrest and is therefore subject to the exhaustion requirement of 28 U.S.C. Sec. 2254.   Hamlin v. Warren, 664 F.2d 29 (4th Cir.1981), cert. denied, 455 U.S. 911 (1982);  see also Pressly v. Gregory, 831 F.2d 518 (4th Cir.1987)